PROYOSTY, J.
The defendant was convicted of rape, and" sentenced to be hanged. The record contains no bill of exception or assignment of error, and we find no error on the face of the record. T ; complaint is that incompetent evidence was admitted.. In the absence of a bill, we are powerless to review' *75the ruling. We find in the transcript the testimony of the witness, together with the following: “Upon the court ruling that the witness was competent, the defendant excepts thereto, and reserves this, his bill of exceptions.” Under a special statute, this would suffice for a bill in a civil case, but it does not in a criminal case. State v. Jessie, 30 La. Ann. 1170; State v. Dufour, 31 La. Ann. 804; State v. Comstock, 36 La. Ann. 308.
(Dec. 15, 1902.)
It is therefore ordered, adjudged, and decreed that the judgment appealed from be affirmed.
BREAUX, J., dissents.
See dissenting opinion of BLANCHARD, J., 33 South. 86.